  Case 3:19-cv-00813-REP Document 34 Filed 05/15/20 Page 1 of 2 PageID# 302



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA
                               Richmond Division
                                          )
CHMURA ECONOMICS &                        )
ANALYTICS, LLC,                           )
                                          )
                Plaintiff/Counterclaim    )
                Defendant,                )      Case No. 3:19-cv-813-REP
                                          )
v.                                        )
                                          )
RICHARD LOMBARDO,                         )
                                          )
                Defendant/Counterclaim )
                Plaintiff.                )

                   PLAINTIFF AND COUNTERCLAIM DEFENDANT’S
                        MOTION FOR SUMMARY JUDGMENT

       Plaintiff and Counterclaim Defendant Chmura Economics & Analytics, LLC, by counsel

and pursuant to Fed. R. Civ. P. 56, respectfully moves for summary judgment on its Amended

Complaint (ECF No. 12) and on Defendant and Counterclaim Plaintiff Richard Lombardo’s

Counterclaim (ECF No. 19) for the reasons set forth in the accompanying Memorandum.

Specifically, Chmura respectfully requests:

       (1) an Order providing that Lombardo is liable for breach of contract, conversion, and

misappropriation of trade secrets as a matter of law, as set forth in Counts I, III, and IV of the

Amended Complaint, in an amount to be determined at trial;

       (2) a declaratory judgment that Lombardo’s Confidentiality, Non-Competition, and Non-

Solicitation Agreement is enforceable, as set forth in Count II of the Amended Complaint; and

       (3) an Order granting summary judgment in Chmura’s favor on all five Counts of

Lombardo’s Counterclaim, and dismissing those claims with prejudice.

Dated: May 15, 2020



                                                1
  Case 3:19-cv-00813-REP Document 34 Filed 05/15/20 Page 2 of 2 PageID# 303



                                             ___________/s/________________
                                             Rodney A. Satterwhite (VA Bar No. 32907)
                                             Christopher M. Michalik (VA Bar No. 47817)
                                             Heidi E. Siegmund (VA Bar No. 89569)
                                             McGuireWoods LLP
                                             Gateway Plaza
                                             800 East Canal Street
                                             Richmond, Virginia 23219
                                             (Office) (804) 775-1000
                                             (Fax) (804) 698-2158
                                             rsatterwhite@mcguirewoods.com
                                             cmichalik@mcguirewoods.com
                                             hsiegmund@mcguirewoods.com

                                             Counsel for Plaintiff/Counterclaim Defendant




                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 15th day of May, 2020, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF System, which will send a notification of such filing

(NEF) to all counsel of record.


                                                 /s/
                                             Heidi E. Siegmund (VSB No. 89569)
                                             MCGUIREWOODS LLP
                                             Gateway Plaza
                                             800 East Canal Street
                                             Richmond, VA 23219
                                             Tel: (804) 775-1000
                                             Fax: (804) 775-1061
                                             hsiegmund@mcguirewoods.com

                                             Counsel for Plaintiff/Counterclaim Defendant




                                                2
